Citation Nr: 1543215	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals, spontaneous pneumothorax, right.

2.  Entitlement to service connection for a bilateral shoulder condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In an August 2015 written statement, the Veteran requested that all issues on appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the entirety of this appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

In April 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to a compensable rating for residuals, spontaneous pneumothorax, right, entitlement to service connection for a bilateral shoulder condition, and entitlement to service connection for a back condition, as identified in the April 2012 statement of the case. 

In an August 2015 written statement, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn all issues on appeal, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to a compensable rating for residuals, spontaneous pneumothorax, right, entitlement to service connection for a bilateral shoulder condition, and entitlement to service connection for a back condition are dismissed.


ORDER

The appeal in its entirety is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


